Citation Nr: 0921095	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-06 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served in the Navy on active duty from July 1948 
to January 1974.  He died in December 2003.  The appellant is 
the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to service 
connection for the cause of the Veteran's death.  

The Board notes that the appellant was scheduled for a video 
hearing before a Veterans Law Judge in December 2006, but she 
subsequently withdrew her request for a hearing, per a 
December 2006 VA form 119 (Report of Contact).  See 38 C.F.R. 
§ 20.704(e) (2008).

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

To grant service connection for the cause of a Veteran's 
death, the evidence must show that a service-connected 
disability was either a principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2008).  The service-connected 
disability will be considered the principal cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c).  The evidence must establish that there was a 
causal connection to the death, not merely that the 
disability casually shared in producing death.  Id.  

The Veteran's death certificate reflects that the cause of 
death was multi-organ failure due to, or as a consequence of, 
acute myologenous leukemia (AML).  No autopsy was performed.  

The appellant argues that the Veteran's death as a 
consequence of AML was the result of one or more of the 
following in-service events: exposure to herbicides, exposure 
to petroleum products, or exposure to ionizing radiation.  
The appellant's representative also argues that the Veteran's 
post-service diagnosed prostate cancer contributed to his 
death because it was a debilitating condition and/or exposure 
to chemotherapy during treatment put him at a higher risk for 
later development of AML.  The appellant and her 
representative assert that the prostate cancer was the result 
of herbicide exposure in Vietnam.  See Appellant's Claim (VA 
Form 21-534); Appellant's Notice of Disagreement, dated 
August 2005; Report of Contact with Appellant, undated; 
Representative's Statement, dated August 2006; 
Representative's Written Brief Presentation, dated May 2009.  

The Board notes that several of these theories were first 
raised after the appellant perfected her appeal.  As such, 
not all theories of entitlement have been considered by the 
AOJ in adjudicating the appellant's claim.  As discussed 
below, further development is necessary to fairly adjudicate 
the appellant's claim, and the case must be remanded to the 
AOJ.  Accordingly, the AOJ will have the opportunity to 
consider all theories of entitlement upon remand.  

The Board first finds that a remand is necessary in order to 
provide the appellant with appropriate notice under the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VCAA notice must 
inform the claimant of any information and evidence not in 
the record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice requirements apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
486 (2006).  As relevant to the present case, the appellant 
was not provided with notice of the type of evidence 
necessary to establish an effective date for an award of 
service connection for the cause of the Veteran's death in 
the event that such benefit is granted.  Appropriate notice 
should be provided upon remand.  

Additionally, a remand is necessary in order to obtain the 
Veteran's outstanding post-service treatment records.  The 
claims file only contains post-service treatment records 
covering the four days preceding the Veteran's death in 
December 2003.  Therefore, the AOJ should attempt to obtain 
all of the Veteran's available post-service treatment records 
upon remand.   

Finally, as will be discussed in detail below, additional 
development is necessary in order to determine the extent of 
the Veteran's exposure to herbicides, petroleum products, and 
ionizing radiation during service and the relationship, if 
any, between such in-service events and the cause of the 
Veteran's death.  

Herbicide Exposure

The appellant contends that the cause of the Veteran's death 
(AML) was the result of herbicide exposure while serving in 
Vietnam.  Additionally, she asserts that the Veteran 
developed prostate cancer due to such exposure and that the 
prostate cancer and treatment thereof contributed to his 
death.  The Veteran's terminal treatment records reflect 
that, four to five years prior to being diagnosed with AML, 
he was diagnosed with prostate cancer and received radiation 
treatment before opting to have a prostatectomy.  

VA statutes and regulations provide that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period from January 9, 1962, 
to May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 
U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii).  In this 
case, evidence of record reflects that the Veteran served in 
the Republic of Vietnam from June 1968 to June 1969.  As 
such, the Board finds that the Veteran is presumed to have 
been exposed to herbicides coincident with such service. 

The Secretary has determined that certain diseases, including 
prostate cancer, shall be service-connected if the veteran 
was exposed to an herbicide agent during active service and 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(a)(6) are also satisfied.  See 
38 C.F.R. § 3.309(e).  However, the Secretary has explicitly 
excluded certain diseases from presumptive service connection 
based on herbicide exposure, including all forms of leukemia 
other than chronic lymphocytic leukemia.  See 68 Fed. Reg. 
27,630 (May 20, 2003).  A presumption of service connection 
based on herbicide exposure is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See id.  

However, if the claimed disease is not one of the presumptive 
diseases listed in 38 C.F.R. § 3.309(e), but exposure to an 
herbicide is presumed or proven by the evidence, the claimant 
may still establish service connection for a disability with 
proof of direct causation from exposure to an herbicide agent 
or other link to service.  See Combee v. Brown, 34 F.3d 1039, 
1041-42 (Fed. Cir. 1994).

Here, the evidence of record reflects that the Veteran is 
presumed to have been exposed to herbicides and that he was 
diagnosed with AML and prostate cancer after separation from 
service.  However, the claims file does not contain any 
medical opinion concerning whether the Veteran's exposure to 
herbicides, or his subsequent prostate cancer or treatment 
thereof, caused or contributed to his death.  Therefore, a 
remand is necessary to obtain such an opinion. 

Exposure to Petroleum Products

The appellant further contends that the Veteran's death was 
caused by exposure to petroleum products during service.  The 
Veteran's Report of Transfer or Discharge from the Armed 
Forces of the United States (Form DD 214) reflects that his 
primary military occupational specialty was procurement 
contracting officer and his secondary specialty was stock 
control officer.  However, the remainder of the Veteran's 
service personnel records are not in the claims file.  The 
Board observes that no action has been taken to confirm 
exposure to petroleum products during service.  As such, the 
Board finds that, upon remand, the AOJ should obtain the 
Veteran's service personnel records.  The AOJ should also 
seek information, if available, regarding the types of 
petroleum products and associated chemicals that the Veteran 
would have been exposed to as part of his duties.  After said 
development is accomplished, the AOJ should obtain an opinion 
from an appropriate VA specialist as to whether the Veteran's 
exposure to petroleum products while in service caused or 
contributed to his death.

Radiation Exposure

The appellant also asserts that the cause of the Veteran's 
death resulted from exposure to ionizing radiation during 
service.  A claimant may establish service connection for a 
disorder which is claimed to be the result of in-service 
radiation exposure in three different ways.  See Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 
(Fed. Cir. 1997).  

First, certain diseases, including all forms of leukemia 
(other than chronic lymphocytic leukemia), will be 
presumptively service connected if they become manifest in a 
radiation-exposed veteran, as defined by VA regulations, and 
provided that the rebuttable presumption provisions of 
38 C.F.R. § 3.307 are also satisfied.  See 38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  

Second, 38 C.F.R. § 3.311(b) provides that certain 
"radiogenic diseases," including all forms of leukemia 
(other than chronic lymphocytic leukemia) and prostate 
cancer, will be presumptively service connected as long as 
certain conditions specified in that regulation are met.  For 
the purposes of this regulation, leukemia may become manifest 
at any time after exposure and prostate cancer may become 
manifest five years or more after exposure.  38 C.F.R. 
§ 3.311(b)(5).  If a veteran has one of the listed radiogenic 
diseases, the AOJ must obtain dose information and, if there 
is no claim based on participation in atmospheric nuclear 
testing, forward such information to the Under Secretary for 
Health for a radiation dose estimate.  See  38 C.F.R. 
§ 3.311(a).  If the dose estimate is more than zero, the AOJ 
must refer the claims file to the Under Secretary for 
Benefits for review as to whether sound scientific medical 
evidence supports the conclusion that it is at least as 
likely as not that the veteran's disease resulted from 
radiation exposure during service.  See  38 C.F.R. 
§ 3.311(c).   

Third, a claimant may establish service connection on a 
direct basis under 38 C.F.R. § 3.303(d) by establishing 
through competent medical evidence that his or her diagnosed 
disease was incurred or aggravated by exposure to ionizing 
radiation during active service.  See Ramey, 9 Vet. App. at 
44; see also Combee, 34 F.3d at 1041-42. 

In the instant case, the Veteran was diagnosed with AML, 
which may be presumptively service connected under 38 C.F.R. 
§§ 3.309(d) and 3.311(b), and prostate cancer, which may be 
presumptively service connected under 38 C.F.R. §  3.311(b).  
In addition, the appellant asserts that the Veteran was 
exposed to ionizing radiation while working for the Atomic 
Energy Development Commission on the "Bird Cage Experiment" 
when he was stationed at Fort Campbell from 1951 to 1953.  
While the Veteran's service personnel records are not in the 
claims file, his service treatment records reflect that he 
was treated several times during 1953 at the Clarksville Base 
in Clarksville, Tennessee.  Fort Campbell is located between 
Hopkinsville, Kentucky, and Clarksville, Tennessee.  As such, 
it appears that the Veteran may have worked for the Atomic 
Energy Commission during that time period.  However, it is 
unclear from the evidence of record what the Veteran's duties 
were at that time or whether he was exposed to ionizing 
radiation as contemplated by VA regulations.  Accordingly, a 
remand is necessary for further development to obtain such 
information, if available.  After obtaining such information, 
the AOJ should obtain a radiation dose estimate and, if 
appropriate, refer the claims file to the VA Under Secretary 
for Benefits for review pursuant to 38 C.F.R. § 3.311(b).  
Additionally, after said development has been completed, the 
AOJ should obtain an opinion regarding whether the Veteran's 
to exposure to ionizing radiation while in service, if any, 
caused or contributed to his death.

Although the Board regrets the additional delay, it is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the 
appellant's claim so that she is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AOJ should send the appellant 
and her representative a letter 
explaining the evidence needed to 
establish an effective date for the 
award of service connection for the 
cause of the Veteran's death in the 
event that such benefit is granted, in 
accordance with Dingess/Hartman, 19 
Vet. App. 473.   

2.  The appellant should be requested 
identify all medical care providers who 
treated the Veteran after his 
separation from service in January 
1974, including but not limited to 
treatment for prostate cancer, until 
his death in December 2003, and 
complete an Authorization and Consent 
to Release Information to VA form (VA 
Form 21-4142) for each non-VA provider.  
After securing any necessary 
authorizations, the AOJ should request 
copies of all records regarding the 
Veteran's treatment that are not 
already in the claims file.  All 
records received should be associated 
with the claims file.  Conversely, if 
the AOJ is unable to obtain such 
records after expending all reasonable 
efforts to do so, the AOJ should notify 
the appellant that such records could 
not be obtained and allow her the 
opportunity to provide such records.

3.  The AOJ should obtain the Veteran's 
service personnel records, including, 
but not limited to, any available 
records concerning the Veteran's 
exposure petroleum products and 
radiation.  This should include the 
Veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 
1141) and any other records which may 
contain information pertaining to the 
Veteran's radiation dose during 
service.  

4.  The AOJ should contact the 
appropriate government agency or 
service department and request all 
available information concerning the 
names of the chemicals associated with 
petroleum products to which the Veteran 
would have been exposed in connection 
with his duties as reflected in his 
service personnel records.  If such 
information cannot be obtained, such 
should be noted in the claims file. 

5.  After completing the above, the AOJ 
should determine whether there is an 
indication of participation in 
atmospheric nuclear testing as 
contemplated by 38 C.F.R. §§ 3.309(d) 
and 3.311.  If the record indicates 
such participation and the AOJ 
determines that service connection is 
not warranted under 38 C.F.R. 
§ 3.309(d), the AOJ must request dose 
data from the appropriate office of the 
Department of Defense.  If there is no 
indication of participation in 
atmospheric nuclear testing, the AOJ 
should forward all records containing 
information pertinent to the Veteran's 
radiation dose to the Under Secretary 
for Health for preparation of a dose 
estimate, to the extent feasible, based 
on available methodologies.  If the 
appellant or her representative submits 
a dose estimate from a credible source 
that is materially different than the 
one determined by the Under Secretary 
for Health, the AOJ should refer the 
competing dose estimates and all 
supporting documentation to an 
independent expert for preparation of a 
separate dose estimate.  If the dose 
estimate is above zero, the claims file 
should be referred to the Under 
Secretary for Benefits for an advisory 
opinion consistent with the 
requirements of 38 C.F.R. § 3.311.

6.  After the above development has 
been completed, the AOJ should refer 
the Veteran's case to an appropriate VA 
medical specialist to determine the 
etiology of the cause of his death.  
The entire claims file must be made 
available for review.  The specialist 
should provide a clear rationale for 
all opinions and a discussion of the 
facts and medical principles involved.  
However, if the requested opinion 
cannot be provided without resort to 
speculation, the specialist should so 
state and explain why an opinion cannot 
be provided without resort to 
speculation.  The medical opinion 
should identify the cause of the 
Veteran's death and answer the 
following questions:

(a)	Is it at least as likely as 
not (probability of 50 percent or 
greater) that the cause of the 
Veteran's death was due to 
exposure to herbicides during 
service? 

(b)	Is it at least as likely as 
not (probability of 50 percent or 
greater) that the cause of the 
Veteran's death was due to 
exposure to chemical agents in 
petroleum products during service? 

(c)	Is it at least as likely as 
not (probability of 50 percent or 
greater) that the cause of the 
Veteran's death was due to 
exposure to ionizing radiation 
during service? 

(d)	Is it at least as likely as 
not (probability of 50 percent or 
greater) that a disease caused by 
in-service exposure to herbicides, 
petroleum products, or ionizing 
radiation contributed 
substantially or materially to the 
Veteran's death, combined to cause 
death, or aided or lent assistance 
to the production of death?  In 
answering this question, the 
specialist should consider the 
effect of the Veteran's prostate 
cancer, as well as any other 
disease that may be related to his 
service that was identified in any 
additional medical records 
obtained during development upon 
remand. 

7.  After completing any further 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the preceding 
paragraphs, the appellant's claim 
should be readjudicated based on the 
entirety of the evidence.  The AOJ 
should address all theories of 
entitlement advanced by the appellant 
and her representative.  If the claim 
remains denied, the appellant and her 
representative should be issued a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant need take no further action unless otherwise 
informed, but she has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

